In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-1279V
                                      Filed: June 6, 2019
                                        UNPUBLISHED


    RONALD BECKMAN,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Kate Gerayne Westad, SiebenCarey, Minneapolis, MN, for petitioner.
Glenn Alexander MacLeod, U.S. Department of Justice, Washington, DC, for
respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On September 18, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a Shoulder Injury Related to Vaccine
Administration (“SIRVA”) as a result of his September 19, 2014 influenza (“flu”)
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

        On December 11, 2018, a ruling on entitlement was issued, finding petitioner
entitled to compensation for SIRVA. On June 5, 2019, respondent filed a proffer on

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award of compensation (“Proffer”) indicating petitioner should be awarded $75,000.00.
Proffer at 1. In the Proffer, respondent represented that petitioner agrees with the
proffered award. Id. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $75,000.00 in the form of a check payable to
petitioner, Ronald Beckman. This amount represents compensation for all damages
that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

*****************************
                            *
RONALD BECKMAN,             *
                            *
              Petitioner,   *
                            *
v.                          *                                 No. 17-1279V (ECF)
                            *                                 CHIEF SPECIAL MASTER
                            *                                 NORA BETH DORSEY
SECRETARY OF HEALTH         *
AND HUMAN SERVICES,         *
                            *
              Respondent.   *
*****************************

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On December 11, 2018, the Chief Special Master issued a ruling finding petitioner

entitled to compensation under the Vaccine Act for a right shoulder injury related to vaccine

administration (“SIRVA”), as a result of an influenza vaccination he received on September 19,

2014. Accordingly, respondent herein files his Proffer on the Award of Compensation for this

case.

I.        Items of Compensation

           Based upon the evidence of record, respondent proffers that petitioner should be

awarded a lump sum total of $75,000.00, which amount represents compensation for all elements

of damages to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner

agrees.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses and future pain and suffering. This proffer does not include any award for attorneys’
fees and costs that may be awarded pursuant to 42 U.S.C. § 300aa-15(e).
II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $75,000.00 in the form of a check payable to petitioner, who is a

competent adult. Petitioner agrees.

                                           Respectfully submitted,

                                           JOSEPH H. HUNT
                                           Assistant Attorney General

                                           C. SALVATORE D’ALESSIO
                                           Acting Director
                                           Torts Branch, Civil Division

                                           CATHARINE E. REEVES
                                           Deputy Director
                                           Torts Branch, Civil Division

                                           HEATHER L. PEARLMAN
                                           Assistant Director
                                           Torts Branch, Civil Division

                                           /s/ GLENN A. MACLEOD
                                           GLENN A. MACLEOD
                                           Senior Trial Counsel
                                           Torts Branch, Civil Division
                                           U.S. Department of Justice
                                           P.O. Box 146, Benjamin Franklin Station
                                           Washington, D.C. 20044-0146
                                           Tel.: (202) 616-4122

DATE: June 5, 2019




                                               2